UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------------------)(
FRANCISCO RODRIGUEZ and ARISTIDES                                         Civil Case No.: 2: 16-cv-0254
ALFREDO DILLA TORO,                                                       (DRH)(AKT)

                                    Plaintiffs,                             DECLARATION OF
                                                                            DENNIS D'ONOFRIO
         -against-                                                           IN SUPPORT OF
                                                                           DEFENDANTS' MOTION
                                                                         FOR SUMMARY JUDGMENT

RIDGE RESTAURANT, INC. d/b/a ALFREDO'S PIZZERIA,
DENNIS D'ONOFRIO, and PHILIP D'ONOFRIO,

                                    Defendants.
--------------------------------------------------------------------)(

        I, Dennis D'Onofrio, hereby states and declares:

         1.      I am a defendant herein and the president of defendant Ridge Restaurant, Inc.

d/b/a Alfredo's Pizzeria, "Pizzeria". I make this declaration in support of the defendants' motion

to dismiss the action against plaintiff Rodriguez pursuant to Federal Rules of Civil Procedure 37

and against both plaintiffs pursuant to Federal Rules of Civil Procedure 56. I have knowledge of

the facts stated herein.

        2.       I was responsible for hiring plaintiffs to work at the Pizzeria. I hired plaintiff

Rodriguez on October 20,2014 as a prep worker and his employment terminated in March 15,

2015 and plaintiff Dillatoro on October 20,2014 as a prep worker and his employment

terminated in March 15, 2015. In connection with their hiring I advised each ofthem as to their

regular hourly wage and overtime wage. Plaintiff Rodriguez was to receive $8.00 per hour and

Plaintiff Dillatoro was to receive $9.00 per hour. Their respective over-time wages were to be

$12.00 per hour and $13.50 per hour, respectively. I provided to them disclosures of such wages

at the time of their hiring and they both executed same. They were then given copies of same.
Copies of the wage disclosures are annexed hereto and incorporated herein as Exhibits A and B.

On January 1, 2015 Plaintiff Rodriguez was given a raise to $8 .75 per hour and reviewed and

signed a disclosure at that time and was given a copy. A copy of the disclosure is annexed hereto

and incorporated herein as Exhibit C.

       3.      In order to assist me in running the Pizzeria, I hired two managers who reported to

me to wit: Phililp D' Onofrio and Michael Garvey. In my absence, they had direct responsibility

for both the kitchen area and the restaurant area. In addition, they were responsible for opening

and closing when I was not available. I spent approximately one-half of my workday directly

supervising the operations of the Pizzeria. The managers did not have independent authority to

hire or fire employees, set wages, manage the payroll or set work schedules.

       4.      Plaintiffs were generally scheduled to work from open to close on a given day-

10 A.M. to 10 P.M. During that day all employees were entitled, were instructed to, and, in fact,

did take one hour off, generally consisting of two fifteen minute breaks and a one-half hour

lunch break. I know this based upon my observations, advice from the managers, and absence of

employee complaint. All employees were paid for this time, although they did not work. This

extra hour of pay constituted a spread of hours payment for days worked in excess of 10 hours.

       5.      All employees were required to clock in at the beginning of the day and clock out

at the end of the day by utilizing a time clock and time cards. Employees did not work before

"clocking in" or after "clocking out". The cards were kept on a weekly basis. At the end of each

week I would add up the hours of straight time (40) and the hours of overtime (those in excess of

40) and apply the applicable hourly rate to each hour to come up with total compensation. I

would enter these amounts by hand on the time cards and place the time cards into an envelope

together with the amount of pay due. The employee would then pick up the envelope, check the




                                                2
time card hours and pay amounts and sign the time card indicating the correctness and receipt of

their pay. I did this for both plaintiffs. Copies of the signed time cards for plaintiffs for each

week or part thereof worked are annexed hereto and incorporated herein as Exhibit D

(Rodriguez) and Exhibit E (Dillatoro ). Plaintiffs received the amounts shown therein, all of

which equal or exceed the amounts due by law.

       6.      In reviewing the time cards I noted that the weekly overtime hours totals were

correctly indicated but that the weekly overtime minutes totals were shown as a decimal rather

than actual minutes. For example, on plaintiff Dillatoro's October 26, 2014, timecard the total

overtime shown was 31.34 hours rather than 31 hours, 34 minutes. However, in further

reviewing the time cards, it appears that spread of hours pay was generally made at the overtime

rate rather than straight rate. Spread of hours is payable at straight rates. Thus, plaintiffs were

overpaid for spread of hours. When taking both factors into account, both plaintiffs were, in fact,

overpaid for their time worked. This conclusion is supported by a spread sheet containing of all

of the information on the timecards, with appropriate computations. Thus, plaintiff Rodriguez

was overpaid every week and plaintiff Dillatoro was overpaid by every week. A copy of the

spreadsheet is annexed hereto and incorporated herein as Exhibit F. The spread sheet is more

completely explained in the accompanying declaration of Eric J. Bressler, Esq.

       7.      The claims of plaintiffs are completely without basis as the exact amounts to

which they are entitled is reflected on the time cards based on the hours worked. The plaintiffs

signed the cards and received the amount set forth on the time cards. After making adjustments

for the overpayment of spread of hours at overtime rather than straight time, and the difference

between minutes and decimals, the pay received by plaintiffs equals or exceed what each was

due. Plaintiffs agreed to their respective hourly rates and corresponding overtime rates and




                                                  3
received disclosures with respect thereto . Thus, there is no basis for the complaint and the

motion for summary judgment should be granted.

        8.     I am advised that plaintiff Rodriguez failed and refused to provide disclosure by

failing and refusing to attend his deposition. As a result, I believe that his claim should be

dismissed.

       Pursuant to 28 USC§ 1746, I declare under penalty of pe1j ury that the foregoing is true

and correct.


Executed on December    C\ , 2019




                                                  4
